Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/07/2020. Claims 1, 9 and 17 have been amended. Claims 1-20 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
Applicant argues that Ju does not disclose “determining a respective relevance degree between the member and the user”.
In response to Applicant’s argument, the examiner submits that Ju discloses “determine one or more other users of social networking system 160 with matching location and age and determine one or more candidate groups that those other users are also in. For example, a particular user may be residing in Chicago and be aged 29 year old. The City and Age source may determine a set of one or more other user who also reside in Chicago and are aged 28-30. The City and Age source may then determine other groups joined by the set of other users and age filter criteria, the age and location may be provide to social networking system (Par [0069, 0071]). Relevance degree (age and location) between users.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-11, 15-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ju et al (U.S. Pub No. 2015/0370798 A1), and in view of Van de Bruggen (U.S. Pub No. 2014/0214946 A1).

As per claim 1, Ju discloses a method for recommending friends to a user of a social networking group, comprising: 
obtaining members of the social networking group, wherein a first subset of the members has a direct relationship with the user and a second subset of the members has no direct relationship with the user (Par [0036-0037, 0040] groups of users that share a relationship with user, group no direct relationship with user); 
for each one of the second subset of the members in the social networking group, determining a respective relevance degree between the member and the user, wherein the respective relevance degree comprises information about a matching degree between the attribute information of the user and the member (Par [0006, 0040-0041]); 

Ju discloses social groups and the relevance degree of at least one member in the subgroup. Ju does not explicitly disclose receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members.
Van de Bruggen discloses receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members (Par [0032, 0035]).
Ju discloses relevance degree of subset members. However, Van de Bruggen these limitations to support Ju  in accordance with a determination that at least one member in the second subset of the members has a relevance degree higher than that of at least one member in the first subset of the members; presenting the members of the second subset of members of the social networking group having a relevance degree higher than that of the at least one member in the first subset of the members to the user (Par [0022-0025] particular profile attribute which is met indicates higher relevance than the particular profile attribute not met, relevance criterion may be a connection degree threshold).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Van de Bruggen into the teachings of Ju in order to provide a member of social networking service with a plurality of connection to other members with minimal amount of effort (Par [0017]).
As per claim 2, Ju discloses the method of claim 1, wherein the operation of determining a respective relevance degree between the member and the user further comprises: increasing the relevance degree 
As per claim 9, Ju discloses a computing device, comprising: 
a processor; memory coupled to the processor; and a plurality of computer-readable instructions stored in the memory for recommending friends to a user of a social networking group, wherein the plurality of computer-readable instructions, when executed by the processor, cause the computing device to perform the following operations (Par [0108]): 
obtaining members of the social networking group, wherein a first subset of the members has a direct relationship with the user and a second subset of the members has no direct relationship with the user (Par [0036-0037, 0040] groups of users that share a relationship with user, group no direct relationship with user);

presenting the members of the social networking group according to their respective relevance degrees with the user (Par [0068, 0073]).
Ju discloses social groups and the relevance degree of at least one member in the subgroup. Ju does not explicitly disclose receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members.
Van de Bruggen discloses receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members (Par [0032, 0035]).
Ju discloses relevance degree of subset members. However, Van de Bruggen these limitations to support Ju  in accordance with a determination that at least one member in the second subset of the members has a relevance degree higher than that of at least one member in the first subset of the members; presenting the members of the second subset of members of the social networking group having a relevance degree higher than that of the at least one member in the first subset of the members to the user (Par [0022-0025] particular profile attribute which is met indicates higher relevance than the particular profile attribute not met, relevance criterion may be a connection degree threshold).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Van de Bruggen into the 
As per claim 10, Ju discloses the computing device of claim 9, wherein the operation of determining a respective relevance degree between the member and the user further comprises: increasing the relevance degree between the member and the user when there is a direct relationship between the member and at least one member that has a direct relationship with the user (Par [0040, 0101]). As per claim 11, Ju discloses the computing device of claim 10, wherein the at least one member that has a direct relationship with the user is a member of the first subset of the members in the social networking group (Par [0036]). As per claim 15, Van de Bruggen discloses the computing device of claim 14, wherein only members of the social networking group whose associated relevance degrees with the user exceeding a predefined threshold are displayed along with the group identifier of the social networking group (Par [0022-25]). As per claim 16, Ju discloses the computing device of claim 9, wherein the second subset of the members are presented in a visually distinguishable manner from the first subset of the members (Par [0057]).As per claim 17, Ju discloses a non-transitory computer-readable storage medium storing a plurality of computer-readable instructions that, when executed by a computer, cause the computer to perform operations for recommending friends to a user of a social networking group, the operations comprising: 

for each one of the second subset of the members in the social networking group, determining a respective relevance degree between the member and the user, wherein the respective relevance degree comprises information about a matching degree between the attribute information of the user and the member (Par [0006, 0040-0041]); 
presenting the members of the social networking group according to their respective relevance degrees with the user (Par [0068, 0073]).
Ju discloses social groups and the relevance degree of at least one member in the subgroup. Ju does not explicitly disclose receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members.
Van de Bruggen discloses receiving a user selection of the at least one member in the second subset of the members; and establishing a direct relationship between the user and the at least one member in the second set of members (Par [0032, 0035]).
Ju discloses relevance degree of subset members. However, Van de Bruggen these limitations to support Ju  in accordance with a determination that at least one member in the second subset of the members has a relevance degree higher than that of at least one member in the first subset of the members; presenting the members of the second subset of members of the social networking group having a relevance degree higher than that of the at least one member in the first subset of the members to the user (Par [0022-0025] particular profile attribute which is met indicates higher 
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Van de Bruggen into the teachings of Ju in order to provide a member of social networking service with a plurality of connection to other members with minimal amount of effort (Par [0017]).
As per claim 18, Ju discloses the non-transitory computer-readable storage medium of claim 17, wherein the operation of determining a respective relevance degree between the member and the user further comprises: increasing the relevance degree between the member and the user when there is a direct relationship between the member and at least one member that has a direct relationship with the user (Par [0040, 0101]). As per claim 20, Ju discloses the non-transitory computer-readable storage medium of claim 17, wherein the second subset of the members are presented in a visually distinguishable manner from the first subset of the members (Par [0057])







Claim 4, 6, 12, 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ju et al, and Van de Bruggen, and further in view of Hartman et al (U.S. Pub No. 2016/0224560 A1).

As per claim 4, Ju and Van de Bruggen do not explicitly disclose the method of claim 1, wherein the relevance degree between the member and the user is related to a size of the social networking group such that the bigger the size of the social networking group the smaller the respective relevance degree between the member and the user. 
However, Hartman discloses wherein the relevance degree between the member and the user is related to a size of the social networking group such that the bigger the size of the social networking group the smaller the respective relevance degree between the member and the user (Par [0109]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hartman into the teachings of Ju as modified by Van de Bruggen in order to provide more efficient of a database system (col 9 lines 64-65).   As per claim 6, Hartman discloses the method of claim 1, wherein the operation of presenting the members of the social networking group according to their respective relevance degrees with the user further comprises: ordering the members of the social networking group in a descending order defined by their respective relevance degrees with the user; and displaying a group identifier of the social networking group along with user identifiers of the ordered members of the social networking group in the descending order (Par [0109]).
As per claim 12, Ju and Van de Bruggen do not explicitly disclose the computing device of claim 9, wherein the relevance degree between the member and the user is related to a size of the social networking group such that the bigger the size of the social networking group the smaller the respective relevance degree between the member and the user. 

It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hartman into the teachings of Ju as modified by Van de Bruggen in order to provide more efficient of a database system (col 9 lines 64-65).   As per claim 14, Hartman discloses the computing device of claim 9, wherein the operation of presenting the members of the social networking group according to their respective relevance degrees with the user further comprises: ordering the members of the social networking group in a descending order defined by their respective relevance degrees with the user; and displaying a group identifier of the social networking group along with user identifiers of the ordered members of the social networking group in the descending order (Par [0109]).
As per claim 19, Ju and Van de Bruggen do not explicitly disclose the non-transitory computer-readable storage medium of claim 17, wherein the relevance degree between the member and the user is related to a size of the social networking group such that the bigger the size of the social networking group the smaller the respective relevance degree between the member and the user.
However, Hartman discloses wherein the relevance degree between the member and the user is related to a size of the social networking group such that the bigger the size of the social networking group the smaller the respective relevance degree between the member and the user (Par [0109]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hartman into the teachings of Ju .   


Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ju et al, Van de Bruggen, and further in view of Meierhoefer et al (U.S. Pub No. 2013/0054628 A1).

As per claim 5, Ju and Van de Bruggen do not explicitly disclose the method of claim 1, wherein the relevance degree between the member and the user is determined by dividing a total number of members within the first subset of the members whose relationship with a corresponding member of the second subset of the members satisfy predefined conditions by a total number of members of the first subset of the members as a relevance degree between the corresponding member and the other members of the social networking group (Par [0109]).

However, Meierhoefer discloses wherein the relevance degree between the member and the user is determined by dividing a total number of members within the first subset of the members whose relationship with a corresponding member of the second subset of the members satisfy predefined conditions by a total number of members of the first subset of the members as a relevance degree between the corresponding member and the other members of the social networking group (Par [0095]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Meierhoefer into the teachings of Ju as modified by Van de Bruggen in order to improve the traffic flow (par [0001]).   

However, Meierhoefer discloses wherein the relevance degree between the member and the user is determined by dividing a total number of members within the first subset of the members whose relationship with a corresponding member of the second subset of the members satisfy predefined conditions by a total number of members of the first subset of the members as a relevance degree between the corresponding member and the other members of the social networking group (Par [0095]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Meierhoefer into the teachings of Ju as modified by Van de Bruggen in order to improve the traffic flow (par [0001]).   





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 13, 2021
/THU N NGUYEN/Examiner, Art Unit 2154